DISMISS; and Opinion Filed August 27, 2019.




                                             In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-19-00643-CV

                               CLIFFORD CLARK, Appellant
                                         V.
                              ANGELICA RAMIREZ, Appellee

                       On Appeal from the 44th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-18-05091

                             MEMORANDUM OPINION
                Before Chief Justice Burns, Justice Molberg, and Justice Nowell
                                  Opinion by Justice Molberg
       Appellant’s brief in this case is overdue. By postcard dated July 31, 2019, we notified

appellant the time for filing his brief had expired. We directed appellant to file a brief and an

extension motion within ten days. We cautioned appellant that failure to file a brief and an

extension motion would result in the dismissal of this appeal without further notice. To date,

appellant has not filed his brief nor otherwise corresponded with the Court regarding the status of

this appeal.
      Accordingly, we dismiss this appeal. TEX. R. APP. P. 38.8(a)(1); 42.3(b), (c).




                                                  /Ken Molberg/
                                                  KEN MOLBERG
                                                  JUSTICE


190643F.P05




                                               –2–
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 CLIFFORD CLARK, Appellant                         On Appeal from the 44th Judicial District
                                                   Court, Dallas County, Texas
 No. 05-19-00643-CV        V.                      Trial Court Cause No. DC-18-05091.
                                                   Opinion delivered by Justice Molberg.
 ANGELICA RAMIREZ, Appellee                        Chief Justice Burns and Justice Nowell
                                                   participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellee ANGELICA RAMIREZ recover her costs of this appeal
from appellant CLIFFORD CLARK.


Judgment entered this 27th day of August, 2019.




                                             –3–